 



Exhibit 10.7
GTx, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED
EFFECTIVE NOVEMBER 1, 2007)

 



--------------------------------------------------------------------------------



 



GTX, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
Table of Contents

         
ARTICLE I
       
 
       
Definitions
    2  
 
       
ARTICLE II
       
 
       
Election to Defer
    2  
 
       
ARTICLE III
       
 
       
Deferred Compensation Accounts
    3  
 
       
ARTICLE IV
       
 
       
Payment of Deferred Compensation
    4  
 
       
ARTICLE V
       
 
       
Administration
    5  
 
       
ARTICLE VI
       
 
       
Amendment of Plan
    5  

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
               1.1      “Board” shall mean the Board of Directors of GTx, Inc.
               1.2      “Cash Account” shall mean the account created by the
Company pursuant to Article III of this Plan in accordance with an election by a
Director to receive deferred cash compensation under Article II hereof.
               1.3      “Common Stock” shall mean the Common Stock of the
Company.
               1.4      “Company” means GTx, Inc.
               1.5      “Director” shall mean a member of the Board of Directors
of the Company who is not an employee of the Company or any of its subsidiaries.
               1.6      “Fees” shall mean amounts earned for serving as a member
of the Board, including any committees of the Board.
               1.7      “He”, “Him” or “His” shall apply equally to male and
female members of the Board.
               1.8      “Plan” shall mean the GTx, Inc. Directors’ Deferred
Compensation Plan, as it may be amended from time to time.
               1.9      “Stock Account” shall mean the account created by the
Company pursuant to Article III of this Plan in accordance with an election by a
Director to receive stock compensation under Article II hereof.
               1.10      “Stock Value” shall mean, for any given day, the
closing price of the Company’s Common Stock as reported on the Nasdaq Stock
Market (“Nasdaq”) on the business day immediately preceding such day, except as
otherwise provided in the Plan. If the closing price is not available from
Nasdaq for the Common stock on a business day immediately preceding the date in
question, then the immediately preceding practicable date for which such closing
price is available shall be used.
               1.11      “Year” shall mean calendar year.
ARTICLE II
ELECTION TO DEFER
               2.1      A Director may elect, on or before December 31 of any
Year, to defer payment of all or a specified part of all Fees earned during the
Year following such election. Any person who shall become a Director during any
Year, and who was not a Director of the

2



--------------------------------------------------------------------------------



 



Company on the preceding December 31, may elect, within thirty (30) days after
becoming a Director, to defer payment of all or a specified part of such Fees
earned during the remainder of such Year.
               2.2      The election to participate in the Plan and defer
payments under the Plan shall be designated by submitting a letter in the form
attached hereto as Appendix A to the Secretary of the Company by the applicable
date under Paragraph 2.3.
               2.3      The election is irrevocable with respect to the Year to
which it relates upon the submission of such election to the Secretary of the
Company. The election first submitted by a Director shall remain effective with
respect to Fees earned during subsequent Years, unless the Director terminates
it by written request delivered to the Secretary of the Company prior to the
commencement of the Year for which the termination is first effective.
ARTICLE III
DEFERRED COMPENSATION ACCOUNTS
               3.1      The Company shall maintain separate memorandum accounts
for the Fees deferred by each Director. Each Director shall be fully vested at
all times in any amounts credited to his Cash Account and Stock Account.
               3.2      The Company shall credit, on the date Fees become
payable, to the Cash Account of each Director the deferred portion of any Fees
due the Director as to which an election to receive cash has been made. Fees
deferred in the form of cash (and interest thereon) shall be held in the general
funds of the Company.
               3.3      On the first day of each quarter, the Company shall
credit the Cash Account of each Director with interest calculated on the basis
of the balance in such account on the first day of each month of the preceding
quarter at the prime rate of interest then in effect at First Horizon National
Bank, Memphis, Tennessee, or if no such rate shall be available, then such rate
of interest as is then published in the Wall Street Journal as the prevailing
prime rate of interest.
               3.4      The Company shall credit the Stock Account of each
Director who has elected to receive deferred compensation in the form of Common
Stock with the number of shares of Common Stock equal in value to (i) the
deferred portion of any Fees due the Director as to which an election to receive
Common Stock has been made, divided by the Stock Value on the date such Fees
otherwise would have been paid, (ii) any cash dividends (or the fair market
value of dividends paid in property other than dividends payable in Common
Stock) payable on the number of shares of Common Stock represented in each
Director’s Stock Account, divided by the Stock Value on the date such cash
dividends are paid, and (iii) any stock dividends payable on the number of
shares of Common Stock represented in each Director’s Stock Account, equal in
value to the Stock Value of such stock dividends on the date such stock
dividends are paid. Credits that are made to each Director’s Stock Account
pursuant to the preceding sentence shall be made, with respect to any Fees, on
the date that such Fees become payable and, with respect to any dividends, on
the date that such dividends are paid on Common Stock. If adjustments are made
to the outstanding shares of Common Stock as a result of stock-splits,
recapitalizations,

3



--------------------------------------------------------------------------------



 



mergers, consolidations and the like, an appropriate adjustment also will be
made in the number of shares of Common Stock credited to the Director’s Stock
Account.
               3.5      Common Stock shall be computed to three decimal places.
               3.6      The right to receive Common Stock at a later date shall
not entitle any person to rights of a stockholder with respect to such Common
Stock unless and until shares of Common Stock have been issued to such person
pursuant to Article IV hereof.
               3.7      The Company shall not be required to acquire, reserve,
segregate, or otherwise set aside shares of Common Stock for the payment of its
obligations under the Plan, but shall make available as and when required a
sufficient number of shares of Common Stock to meet the needs of the Plan,
provided that the Company shall not be required to issue any fractional shares
of Common Stock, and any fractional share amounts shall be paid in cash to the
Director, at the time the shares of Common Stock are issued to such Director,
based on the Stock Value of such Common Stock on the payment date.
               3.8      Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship. To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
ARTICLE IV
PAYMENT OF DEFFERED COMPENSATION
               4.1      Amounts credited to a Director’s Cash Account and Stock
Account shall be distributed in a single lump sum to the Director on the date,
if any, selected by the Director pursuant to the Director’s election (made
pursuant to Paragraph 2.2 of Article II) (or as soon as administratively
practicable thereafter); provided, however, that if the Director has not
selected a distribution date or the Director’s selected distribution date is
after his retirement or separation from the Board, distribution shall be made in
accordance with the following: (i) the amount credited to the Director’s Cash
Account shall be distributed in the form of a single lump sum within thirty (30)
days after commencement of the Year following the Director’s retirement or
separation from the Board, and (ii) the shares of Common Stock credited to the
Director’s Stock Account shall be distributed in the form of a single lump sum
within the later of (a) thirty (30) days after commencement of the Year
following the Director’s retirement or separation from the Board or (b) six
(6) months after such event. Amounts credited to a Director’s Cash Account shall
be paid in cash. Amounts credited to a Director’s Stock Account shall be paid in
shares of Common Stock, subject to Paragraph 3.7 hereof.
                          Any payments made pursuant to this Paragraph 4.1 shall
be subject to the distribution requirements of Section 409A(a)(2)(A) of the
Code, if applicable, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six (6)
months after separation from service if the Director is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of such
separation from service.

4



--------------------------------------------------------------------------------



 



               4.2      Each Director shall have the right to designate a
beneficiary who is to succeed to his right to receive payments hereunder in the
event of death. Any designated beneficiary shall receive payments in the same
manner as the Director if he had lived. In case of a failure of designation or
the death of a designated beneficiary without a designated successor, the
balance of the amounts contained in the Director’s Cash Account and/or Stock
Account shall be payable in accordance with Paragraph 4.1 to the Director’s or
former Directors’ estate in full within thirty (30) days after commencement of
the Year following the Year in which he dies. No designation of beneficiary or
change in beneficiary shall be valid unless in writing signed by the Director
and filed with the Secretary of the Company.
ARTICLE V
ADMINISTRATION
               5.1      The Company shall administer the Plan at its expense.
The Company has the exclusive discretion and authority to construe and interpret
the Plan, and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, without limitation, eligibility to participate
in the Plan and amount of benefits to be paid under the Plan. The rules,
interpretations, computations and other actions of the Company shall be final
and binding on all parties.
               5.2      Except to the extent required by law, the right of any
Director or any beneficiary to any benefit or to any payment hereunder shall not
be subject in any manner to attachment or other legal process for the debts of
such Director or beneficiary; and any such benefit or payment shall not be
subject to alienation, sale, transfer, assignment or encumbrance.
ARTICLE VI
AMENDMENT OF PLAN
               6.1      The Plan may be amended, suspended or terminated in
whole or in part from time to time by the Board, except that no amendment,
suspension, or termination shall apply to the payment to any Director or
beneficiary of a deceased Director of any amounts previously credited to a
Director’s Cash Account or Stock Account without such Director’s (or
beneficiary’s, if applicable) express written consent.

5



--------------------------------------------------------------------------------



 



APPENDIX A
Date: ___________

     
 
Corporate Secretary
GTx, Inc.
   
 
   
 
   

Dear Mr.                                        :
               Pursuant to the GTx, Inc. Directors’ Deferred Compensation Plan,
as amended to date (the “Plan”), I hereby elect to defer receipt of all or a
portion of my Director’s fees for the calendar year commencing on January 1,
20                     in accordance with the percentages indicated below.
               [Insert the following paragraph for election forms completed in
2007 only:] I hereby also elect to make this election effective for all of my
Director’s fees previously deferred under the Plan and any other amounts
previously credited to my Cash Account and Stock Account under the Plan. I
understand that this election will supersede all my previous elections under the
Plan.
               I acknowledge and agree that this election is irrevocable and
shall remain effective with respect to my Director’s fees earned during
subsequent calendar years, unless I terminate it by written request to the
Secretary of the Company prior to the commencement of the year for which the
termination is to be effective.
               I elect to have my Director’s fees (and committee fees, if any)
credited as follows (fill in appropriate percentages for options a, b and c,
below).
               (a)                         % of the aggregate Director’s fees
shall be credited to my Cash Account (as defined in the Plan);
               (b)                          % of the aggregate Director’s fees
shall be credited to my Stock Account (as defined in the Plan);
               (c)                         % of the aggregate Director’s fees
shall not be deferred, but shall be paid to me directly as they accrue.
               Optional: I elect to receive a distribution of the amount
credited to my Cash Account and Stock Account on the following date (or as soon
as administratively practicable thereafter):
                                        .
               I understand that if I do not select a distribution date for the
amount credited to my Cash Account and Stock Account OR the distribution date I
select is after my retirement or separation from the Board, then notwithstanding
my selected distribution date, the amount credited to my
               

Appendix A

 



--------------------------------------------------------------------------------



 



Cash Account and Stock Account will be distributed to me as follows: my Cash
Account will be distributed in the form of a single lump sum (in cash) within
thirty (30) days after commencement of the year following my retirement or
separation from the Board; and my Stock Account will be distributed in the form
of a single lump sum (in shares of Common Stock) within the later of (a) thirty
(30) days after commencement of the year following my retirement or separation
from the Board or (b) six months after such event.
               I understand that if I am considered a “specified employee” under
Section 409A of the Internal Revenue Code of 1986, as amended, at the time of my
separation from service with the Company, payments from my Cash Account and
Stock Account may be delayed until six (6) months after such separation from
service.
               In the event of my death prior to receipt of the amounts credited
to my Cash Account and/or Stock Account, I designate
                                         as my beneficiary to receive the
amounts so credited.

     
 
  Very truly yours,
 
   
 
   
 
   
 
   

Appendix A

   

 